IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              October 24, 2007
                                No. 06-41184
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

JERRY LEWIS DEDRICK

                                           Petitioner-Appellant

v.

T C OUTLAW, Warden; UNITED STATES OF AMERICA

                                           Respondents-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:06-CV-283


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Jerry Lewis Dedrick, federal prisoner # 27140180, appeals the district
court’s denial of his 28 U.S.C. § 2241 petition challenging his guilty plea
conviction and sentence for aiding and abetting the possession of more than 50
grams of cocaine base with intent to distribute. The district court denied
Dedrick’s § 2241 petition because he had not shown that his claims satisfied the
requirements of the 28 U.S.C. § 2255 savings clause. Dedrick argues that the
indictment was invalid because it was not notarized or stamped with the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41184

“Government Seal of Certification of Notarization” and was not signed by the
grand jury foreperson. He argues that he was never in possession of any drugs
and that the Government lied in the indictment and forged the indictment. He
argues that the district court erred in not addressing the merits of his claims.
      In order to satisfy the criteria of § 2255's savings clause, Dedrick must
show that his claims are based on a retroactively applicable Supreme Court
decision which establishes that he may have been convicted of a nonexistent
offense and that the claims were foreclosed by circuit law at the time when they
should have been raised at trial, on appeal, or in an initial § 2255 motion. See
Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Dedrick has
not made the requisite showing. Accordingly, the district court’s dismissal of
Dedrick’s § 2241 petition is AFFIRMED. Dedrick’s “Motion to Grant Amended
State a Claim Upon Which Relief May Be Granted In Appellant’s Brief” is
DENIED.




                                       2